Order entered April 29, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-01083-CV

       MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND HC
                       DEVELOPERS, LLC, Appellants

                                                  V.

                    RED OAK 86, LP. AND CHARLES JOHNSON, Appellees

                         On Appeal from the 134th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-08-09010

                                              ORDER
           On April 17, 2019, after court reporter Vielica Dobbins informed the Court the reporter’s

record was ready to be filed but final payment had not been received, we ordered appellants to

file written verification they had paid for the record. Appellants have complied. Accordingly,

we ORDER Ms. Dobbins to file the record no later than May 9, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins and the

parties.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE